Filed 10/28/13 In re L.L. CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Placer)
                                                            ----



In re L.L., a Person Coming Under the Juvenile Court
Law.

PLACER COUNTY DEPARTMENT OF HEALTH                                                           C072701
AND HUMAN SERVICES,
                                                                                 (Super. Ct. No. 53-003215)
                   Plaintiff and Respondent,

         v.

D.L.,

                   Defendant and Appellant.




         This dependency case is the result of an extremely acrimonious divorce and
custody battle during which both parents’ behavior produced such serious emotional
distress in the minor, L.L., that it was necessary for the juvenile court to remove the
minor from their custody. The mother subsequently learned to modify her behavior and
regained custody of the minor. The father, D.L., remains mired in the past and now
appeals from orders of the juvenile court terminating the dependency and awarding sole
legal and physical custody to the mother. (Welf. & Inst. Code, § 362.4 [further


                                                             1
undesignated statutory references are to the Welfare & Institutions Code].) Father
contends the custody and visitation order is vague; the court gave mother the power to
deny visits; and the evidence did not support the visit conditions. We affirm.
                                          FACTS
       The case was referred to Placer County Department of Health and Human Services
(Department) by the Placer County Family Law Court (§ 329) in 2011 because the
minor’s therapist said that six-year-old L.L. was unable to make progress in resolving her
emotional problems in therapy due to the ongoing parental conflict. The minor’s anxiety
and stress produced increasingly severe behaviors as the minor tried to control her
environment. A psychological evaluation ordered by the Family Law Court concluded
the parents had no coparenting abilities and each believed the other was abusing the
minor sexually or emotionally. The evaluation recommended that if the parents were
unwilling or unable to learn to coparent, then the minor should be placed in the primary
custody of one parent.
       Following an investigation, the Department filed a petition in April 201l alleging
the minor came within the provisions of section 300, subdivision (c), because the minor
was suffering, or at risk of suffering, serious emotional damage as a result of parental
conduct. The court ordered the minor detained and permitted each parent to have
supervised visits with the minor two to three times a week.
       At the time the petition was filed, the parents shared the physical custody of the
minor equally on an alternating weekly basis. The minor’s therapist described father as
having an agenda and not listening while mother had no control over the minor’s
behavior. The therapist reported that father constantly degraded mother in the minor’s
presence and blamed mother for their problems. The therapist found mother to be
dramatic but open to learning new skills while questioning whether father could change.
The therapist stated the minor was aware of the parental conflict and was acting out from
stress. Mother believed the minor had suffered from the litigation over the last four

                                             2
years, but that the emotional abuse was not her fault. Father blamed the Department for
the minor’s removal and insisted that the minor’s emotional abuse stemmed from mental
abuse and manipulation by mother. The social worker concluded that the parents were
battling over the minor which caused the minor extreme anxiety. Engaging in their
mutual dislike appeared to be more important to the parents than the minor’s well-being.
Each parent was focused on the need to win but what each needed was to change focus to
the minor’s needs and move on from the past.
       After a lengthy hearing, the juvenile court sustained the petition, ordered the
parents to participate in services and placed the minor in foster care.
       As the six-month review neared, father continued to blame the Department, insist
that the social worker favored mother and was impatient for the minor to return home.
Both parents had participated in services but progress was slow. New psychological
evaluations of the parents found they both tended to have histrionic traits and emotional
reactivity. The evaluation recommended the parents engage in therapy to improve
personal responsibility, complete a coparenting counseling program and take a parenting
class to improve parenting skills.
       The minor was doing very well in foster care and in therapy, although the therapist
was concerned that father needed to redirect some of the minor’s requests for physical
interaction with him to something more appropriate and to maintain better boundaries
with the minor. The separate visits highlighted the parents’ different parenting styles,
with mother engaging in shared activities and father in movies and horseplay. Mother
believed she was changing and her relationship with the minor was improving. Father
said he did not need therapy and had not learned a thing in the classes and counseling.
Father wanted to know what the Department was doing to shorten the time the minor was
out of the home. The parents continued to blame each other for their ongoing problems,
with father also blaming the Department and the court.



                                              3
       Prior to the six-month review hearing, the coparenting therapists reported that,
although the parents tried to apply coparenting techniques, they were unable to coparent
because each contended the other presented obstacles to doing so. The therapists agreed
with this assessment. The father’s therapist reported that father’s distrust of the system
limited his ability to establish treatment goals. The therapist, noting that therapy only
works when the client sees a need for change, said he was unable to be of further help to
father who was not ready to accept intervention. In most of the sessions, father spent
time and energy arguing his position, criticizing others and claiming he was a victim of
the system. At the review hearing, the court continued services and set an interim and a
12-month review hearing.
       The interim Court-Appointed Special Advocate (CASA) report stated the CASA
had seen an overall change in the minor who was happy and chatty when talking about
her parents, particularly mother. The social worker’s interim report said mother resided
in Southern California and traveled to Placer County for visits and therapy. Father was
referred to a new therapist but was still unwilling or unable to participate in a meaningful
way because he did not see he had done anything wrong. The minor was stable in foster
care and had improved both attitude and boundaries. The social worker’s assessment was
that father remained invested in the fight, misconstrued statements made to him, and
made assumptions rather than listening to what was being said. Mother made progress,
acknowledging there was a problem and that she made mistakes and was ready for
unsupervised visits. At the interim review hearing, the court ordered unsupervised visits
for mother.
       The 12-month review report recommended returning the minor to mother. Mother
was complying with individual therapy and not speaking negatively about father, she had
moved to unsupervised visits and completed coparenting classes. The coparenting
instructor said mother was past her anger and just wanted to do what was best for the
minor. Father’s individual therapists said they were unable to help him and he was

                                              4
referred to a third therapist for parent coaching. Father continued to complain about
mother when he thought the minor could not hear him. In coparenting class, father
remained focused on the past and believed the information presented did not apply to
him. Mother had transitioned to overnight visits. Father continued to have supervised
visits but complained about the social worker, the foster mother, and mother. The report
concluded mother demonstrated she could stay child focused and had integrated what she
learned. Father could not.
          At the 12-month review hearing in August 2012, the court placed the minor with
mother under court supervision. The court ordered unsupervised visitation for father with
supervised exchanges. The court further ordered communication between the parents to
be by e-mail with copies to the social worker with no negative comments about the other
parent.
          Within a month of the hearing, the social worker brought a section 388 petition for
modification to return to supervised visits for father to prevent him from discussing the
case with the minor. The petition alleged that the minor reacted negatively toward her
mother after an overnight visit with father and expressed concern about his finances and
well-being. At the hearing, the court placed the minor with mother in Orange County,
reinstated supervised visits for father and continued the matter. Father filed an extensive
declaration contending the petition for modification was based on false assumptions, that
the social worker was biased, and that mother had engaged in parental alienation for over
five years. Father requested the return to a shared custody arrangement and termination
of the Department’s involvement.
          The CASA report filed in October 2012 contrasted the minor’s demeanor before
and after the overnight visit with father. After the first two unsupervised visits the minor
remained positive and loving toward her mother. After the first overnight visit the minor
ignored mother, physically separated herself from mother, and refused to interact with
mother until the CASA intervened. The minor continued to try to avoid responding to

                                               5
mother. The CASA contacted both the social worker and the minor’s therapist with her
views.
         The 18-month review report recommended termination of the dependency with
legal and physical custody to mother and supervised visits for father. The minor, who
was living with mother in Southern California, continued with therapy when she returned
to Placer County for visits with father. Mother’s counseling had been phased out as
unnecessary and she appeared to be in compliance with the plan requirement to interact
positively with father. There was an attempt to mediate the visitation schedule, but father
ultimately declined to agree to the proposed plan. Father attended therapy with his third
therapist who described him as “highly defended with rigid thought processes.” Father
continued to interact negatively with mother and did not demonstrate the ability to be
child focused or apply what he had been exposed to in services. Father refused to attend
the first visit after supervision was reinstated. The report explained the basis for the
Department’s petition for modification, i.e., the change in the minor’s behavior after an
overnight visit with father, the minor’s concern about his financial condition, the minor’s
anger at her mother, and her request to the therapist to ask the judge for equal custody
when she had never made any such request in the past. The report further stated that the
minor’s behavior toward mother after the overnight visit had regressed to what it had
been at the outset of the dependency, although the day before the visit the minor had been
happy and affectionate with mother. The social worker concluded that mother had
benefitted from services while father had not and continued to be trapped in contention.
Further, if disputes were not resolved in his favor, father’s reaction was to blame others
and refuse to participate. Father was unable or unwilling to see how he contributed to the
problems in the family. This was the pattern throughout the course of the dependency
proceedings and led to the recommendation to terminate the dependency with full
custody to mother.



                                              6
       The combined hearing on the petition for modification and the 18-month review
commenced in October 2012. Father was representing himself and questioned witnesses.
The court repeatedly cautioned father that the purpose of the hearing was not to relitigate
jurisdiction issues and that only what had happened since the last review hearing in
August 2012 was relevant. The court further cautioned father that in trying to elicit
testimony of prior events, he was showing he was fixed on the past and was not
progressing.
       The visit supervisor testified about a visit at the mall in July 2012 where the minor
appeared sad and asked about visiting father after moving to Southern California. After
father told the minor he and mother would work it out, the minor was fine. The visit
supervisor stated that mother coordinated a recent visit for father with the minor, who
was in the hospital for an infected tooth.
       One of the therapists who was to provide coparenting services testified neither
parent was able to coparent with the other and mechanisms such as e-mail
communication were necessary to permit contact outside the program. While there were
areas the parents were able to agree on, they were at an impasse on most issues.
       The foster mother testified the minor expressed a desire to see mother but did not
talk about calling or seeing father, although the foster mother encouraged her to talk
about father. She described the minor’s demeanor after the overnight visit with father to
be similar to that when the minor first arrived in her care, pushing mother away and
retreating from the openness she had achieved. She said the minor shared a common
bond with father in that they liked some of the same things and the minor would talk to
the social worker about that in a positive way.
       Father’s first therapist testified father was receptive to learning ways to control
being upset but made little progress because he was convinced the system was unjust. At
each session father would spend time venting about new events which had triggered his
anger. Eventually the therapist felt further therapy was needed but he could not help.

                                              7
       The social worker testified that she saw father as having difficulty recognizing
what people intended and misconstruing their statements. She was concerned that father
had not learned to work cooperatively and be child focused, but mother had and had
moved on. She questioned some of father’s statements which distorted the past and could
not tell if he was dishonest or saw things so differently that in his mind it was the truth.
       The minor’s therapist testified that nothing the minor had said led her to believe
father was discussing the case in their unsupervised visits, however, she had also heard
nothing which made her think that mother was coercing the minor to express a desire to
live in Southern California. Her concern about the minor after the unsupervised visit was
that the minor, who rarely talked about father, came in and wanted equally shared
custody. This was a change from the minor’s past statements. The minor’s therapist
opposed unsupervised visits with father based on father’s physical activity in supervised
visits and lack of any information father had changed or realized the behavior was
inappropriate. The therapist was concerned about the minor’s regression in behavior
after the overnight visit.
       Father testified in his own behalf. He denied he was focused on the past; he only
brought up past events to show a pattern and help people understand what was going on.
He said he had not spoken negatively about mother in front of the minor and has tried to
be cordial. He objected to some of the services, finding the group sessions offensive.
       The court, in ruling on the petition for modification and the 18-month review,,
made it clear that it was aware of all the history from prior trials. On the petition for
modification the court found there was a dramatic change in the minor’s behavior after
the unsupervised overnight visit and it was in the minor’s best interests to return to
supervised visits.
       As to the review hearing, the court found father had demonstrated in testimony,
examination and his closing remarks that he had completely failed to move past the
acrimonious divorce and the initial allegations. The court further found father portrayed

                                              8
himself as a victim and believed he was the subject of a “witch hunt.” In declarations and
e-mails father made it clear that he believed others were out to get him. The court
observed that every professional who worked with the family came to the same
conclusion that father was unwilling to progress and everything turned on how it affected
him. It was father, not mother who wanted to continue the fight. The court found father
was essentially unchanged from the time of the jurisdiction hearing and the allegations of
the petition would still be sustained as to him. The court found that it was clear there was
not a substantial risk of harm if the minor was returned to mother but there was as to
father. Observing that termination of jurisdiction was required unless the conditions
which led to the dependency were likely to return, the court concluded that strong exit
orders and giving the family law court the ability to review the findings in the
dependency case would prevent recurrence and ordered the dependency jurisdiction
terminated. The court terminated father’s services and granted sole legal and physical
custody to mother. Father’s visits were to be supervised and alternate between Orange
and Placer Counties as arranged through a third party -- either “an agreed-upon third
party or a professional agency at father’s expense.” The court further ordered that the
family law court was to review the dependency file before modifying the custody and
visitation orders. The court explained that the family law court would require a change of
circumstances to modify custody or visitation orders and would have to make specific
factual findings to do so. The court ordered that mother was to transport the minor to
Placer County once a month for visitation. Formal orders containing the court’s ruling
were filed January 9, 2013. Father did not object when the orders were pronounced in
open court or later when the formal orders were prepared.
                                      DISCUSSION
                                             I
       The Department asserts as a preliminary matter that the notice of appeal is
premature. We agree.

                                             9
       As a general rule, the time to appeal an order in a dependency proceeding runs
from the time the order is pronounced in open court. (In re Markaus V. (1989) 211
Cal.App.3d 1331, 1337.) The juvenile court orders for custody and visitation on
termination of the dependency are an exception to this rule because section 362.4
contemplates that written orders will be prepared and issued. (In re Markaus V., supra, at
p. 1337.) Accordingly, the time to file a notice of appeal in this case ran, not from the
pronouncement in open court but from the filing of the written orders. (Ibid.)
       Here, the court gave its ruling on November 14, 2012. The notice of appeal was
filed December 10, 2012. The written custody and visitation orders were filed January 9,
2013. The notice of appeal was premature. However, we exercise our discretion to treat
the notice of appeal as filed immediately after the filing of the orders. (Cal. Rules of
Court, rule 8.406(d).)
                                                II
       Father argues the juvenile court custody order is too vague to give him notice as to
what he must show has changed so that he can demonstrate that a modification of
visitation and/or custody orders is in the minor’s best interest.
       “When the juvenile court terminates its jurisdiction over a minor who has been
adjudged a dependent child of the juvenile court prior to the minor’s attainment of the
age of 18 years, and proceedings for dissolution of marriage . . . are pending in the
superior court of any county, or an order has been entered with regard to the custody of
that minor, the juvenile court . . . may issue . . . an order determining the custody of, or
visitation with the child. [¶] Any order issued pursuant to this section shall continue
until modified or terminated by a subsequent order of the superior court. The order of the
juvenile court shall be filed in the proceeding for . . . dissolution . . . at the time the
juvenile court terminates its jurisdiction over the minor, and shall become a part thereof.”
(§ 362.4.)



                                                10
       “Any custody or visitation order issued by the juvenile court at the time the
juvenile court terminates its jurisdiction pursuant to Section 362.4 regarding a child who
has been previously adjudged to be a dependent child of the juvenile court shall be a final
judgment and shall remain in effect after that jurisdiction is terminated. The order shall
not be modified in a proceeding or action described in Section 3021 of the Family Code
unless the court finds that there has been a significant change of circumstances since the
juvenile court issued the order and modification of the order is in the best interests of the
child.” (§ 302, subd. (d).)
       The juvenile court’s custody and visitation order provided: (1) full physical and
legal custody of the minor to mother; (2) family law court to review the juvenile
dependency file prior to making any changes in the current custody order; (3) father to
have supervised visitation; (4) visits to be supervised by an agreed-upon third party or
professional agency at father’s expense; (5) one visit per month in Orange County, father
to make arrangements; (6) one visit per month in Placer County, mother to bring minor
for visit; and (7) visits to be up to four hours long. As required, the court order clearly
provides the location, frequency, duration and responsibility for arranging transport and
supervision for visits. (Fam. Code, §§ 3011, subd. (e)(1), 6323, subds. (c), (d).)
       Appellant argues, without citation to authority, that the order was also required to
include a reason for the order for supervised visitation. Neither the above-quoted statutes
authorizing the juvenile court to make custody and visitation orders nor the form on
which such orders are memorialized provide for a statement of reasons. To the extent
that a statement of reasons for supervision is required, the court based its order granting
the petition for modification to return to supervised visitation on the regression in the
minor’s behavior after the unsupervised overnight visit. The court also discussed at
length the facts relating to father’s intransigence and failure to benefit from services, all
of which supported not only the custody order but the visitation order.



                                              11
       Generally, the reasons for ordering supervised visitation will be apparent from a
perusal of the file before the court and are not specified in the visitation order. Because
the order in this case is transferred from the juvenile dependency court to the family law
court and, in light of the contentious dissolution and the circumstances of this case, the
juvenile court specified that the family law court should familiarize itself with the state of
the record at the time the orders were made by reviewing the dependency file. Such a
review would provide all the information necessary for the family law court to ascertain
the baseline from which the required “substantial change” could be measured. Father
was present and litigated the issues and has actual knowledge of the facts and
circumstances supporting the order of supervision.
       Father is concerned that the minor lives in Orange County and the court in that
county does not have access to the dependency file in Placer County. If this is a concern,
in the event the family law case is transferred to Orange County, the parties are free to
request that a sealed copy of the juvenile dependency file be transmitted with the family
law case so that it will be available if a modification is requested.
       While father believes he has fully complied with the elements of his plan, he
demonstrated both before and at the hearing that he has not benefitted from his services
to the point where he can have unsupervised interaction with the minor without placing
her at risk of harm. In its rulings, the juvenile court made it abundantly clear that, while
mother had progressed, father had not. There is nothing vague in the order. Father’s
difficulties with the order stem from his failure to accept that the established facts upon
which the custody and visitation orders are based are not the facts of past events or facts
he believes currently exist, but instead, those facts which the court found to be true.
                                              III
       Appellant contends the juvenile court custody and visitation order improperly
delegated to mother the power to deny visitation altogether because the order requires the
parties agree on a visit monitor.

                                              12
       Father was present in court and litigated the custody and visitation issues. He
failed to object to the visitation conditions when the court orally pronounced the order in
open court and has forfeited the challenge on appeal. (In re Christopher B. (1996) 43
Cal.App.4th 551, 558; In re Dakota S. (2000) 85 Cal.App.4th 494, 501-502.)
       Assuming for purposes of argument that the issue is not forfeited, father cannot
prevail.
       When a juvenile court enters custody and visitation orders on termination of the
dependency, it may not delegate the power to determine whether visits will occur at all.
(In re Chantal S. (1996) 13 Cal.4th 196, 213-214 [visits to begin when father’s therapist
determined father had made progress and minor’s therapist to facilitate did not delegate
discretion to determine whether visits would occur, noting father was not prejudiced by
the order since the court could have denied visits altogether]; In re T.H. (2010) 190
Cal.App.4th 1119, 1123 [order that there would be supervised visitation to be determined
by the parents made father’s right to visits illusory when the right depended on the
agreement of the mother who did not want him to visit and was unlikely to agree]; In re
A.C. (2011) 197 Cal.App.4th 796, 799 [no delegation where the order required parents to
agree on a monitor and if unable to do so, father would choose the monitor].)
       The visitation order, on its face, does not improperly delegate authority to
determine whether visits will occur. Unlike the order in T.H., this order grants visitation
and specifies the number of supervised visits per month, the length of visits and where
they will occur. The order also provides alternatives in the supervision of the visits, i.e.,
either a third party or a professional agency agreed on by the parents. The parents have
been ordered to agree. If agreement is unreasonably withheld, it is a matter for the family
court to enforce the order or modify the condition to avoid the problem. (In re Chantal
S., supra, 13 Cal.4th at p. 214.)
       Father asserts the acrimony between the parties may make agreement on a visit
supervisor, whether third party or professional, problematic because mother will not

                                              13
agree on a visit supervisor. However, the evidence in this case indicates otherwise.
Mother, as the custodial parent has mitigated her rancor of the past at least insofar as
visitation is concerned and even facilitated the father’s recent visit with the minor, who
was in the hospital for an infected tooth. Indeed, based on the evidence, it is father, not
mother, who may present problems in agreeing on a supervisor. The parties have
successfully used e-mail communication, which was agreed on in therapy and ordered by
the court, to avoid the confrontation and animus present in face-to-face communication.
Such communication also provides a written record of the negotiations over visit
supervision, providing the family court a simple means of review in the event of
disagreement. The order is neither illusory nor an improper delegation of the decision of
whether visits will occur.
                                             IV
       Father argues substantial evidence does not support supervised visits of four hours
or less. He points to the unsupervised day visits he had with the minor prior to return to
supervision and argues there were no problems with those visits, so, limiting the time was
unsupported by the evidence.
       When the sufficiency of the evidence to support a finding or order is challenged on
appeal, even where the standard of proof in the trial court is clear and convincing, the
reviewing court must determine if there is any substantial evidence -- that is, evidence
which is reasonable, credible and of solid value -- to support the conclusion of the trier of
fact. (In re Angelia P. (1981) 28 Cal.3d 908, 924; In re Jason L. (1990) 222 Cal.App.3d
1206, 1214.) In making this determination we recognize that all conflicts are to be
resolved in favor of the prevailing party and that issues of fact and credibility are
questions for the trier of fact. (In re Jason L., supra, 222 Cal.App.3d at p. 1214; In re
Steve W. (1990) 217 Cal.App.3d 10, 16.) The reviewing court may not reweigh the
evidence when assessing the sufficiency of the evidence. (In re Stephanie M. (1994) 7
Cal.4th 295, 318-319.)

                                             14
       Father relies, in part, on section 362.1, which authorizes visitation during the
reunification period and states: “In order to maintain ties between the parent . . . and the
child, and to provide information relevant to deciding if, and when, to return a child to
the custody of his or her parent . . . [¶] . . . [v]isitation shall be as frequent as possible
consistent with the well-being of the child. [¶] No visitation order shall jeopardize the
safety of the child. . . .” (§ 362.1, subd. (a)(1).) The visitation order which is the subject
of the appeal is not for reunification and the purposes set forth in the statute have no
application here.
       The challenged condition is a part of the juvenile court’s custody and visitation
orders upon termination of the dependency and is governed by section 362.4 and related
statutory and rules provisions. The purpose of visitation orders in the family law context
is to provide ongoing parental contact with the minor in a manner which furthers the best
interests of the child. (Fam. Code, §§ 3020, 3040, subd. (c).) The court upon termination
of the dependency has broad discretion in fashioning visitation orders which take into
account both the safety and the best interests of the child. (In re Emmanuel R. (2001) 94
Cal.App.4th 452, 465; In re Megan B. (1991) 235 Cal.App.3d 942, 953.).
       At the 12-month review hearing, the court approved a visit schedule for
unsupervised visits for father. After the first overnight unsupervised visit, the minor
regressed to the emotional and behavioral condition displayed when the dependency
began. As a result, the juvenile court decided to circumscribe visitation for father with
conditions to protect the minor and further her best interests. The resulting order of twice
monthly supervised visits of four hours satisfied these twin objectives while still
providing a reasonable visit for father and the minor. By the time of the orders
terminating the dependency, father had made no progress in understanding his part in the
initial problems which led to the dependency and caused the return to supervised
visitation. He continued to take no responsibility and blamed others. The court’s custody
and visitation order reflected a necessary balance between the need to insure the minor’s

                                                15
emotional stability and father’s need for contact with the minor. Substantial evidence
supported the court’s order.
                                      DISPOSITION
       The orders of the juvenile court are affirmed.



                                                        NICHOLSON          , J.



We concur:



         BLEASE             , Acting P. J.



         HULL              , J.




                                             16